Walton, J.
Where under a tenancy at will, or any other tenancy, it is agreed that the rent shall be paid quarterly, or monthly, or at any other regular stated periods of time, and the landlord voluntarily puts an end to the tenancy in the middle of the quarter, or the middle of the month, or at any other time between the *551regular rent days, he cannot recover of the tenant rent for the fraction of time he occupied after the last regular rent day. The rent for the quarter, or the month, or other period of time agreed upon, is regarded as an indivisible item, and until the rent is due for the whole of one of these periods of time, in contemplation of law, there is nothing due. And it makes no difference whether the tenancy is created by a verbal or a written lease; for although our statutes declare that there can be no estate created in lands greater than a tenancy at will, unless by some writing signed by the grantor; still, it is well settled, both in England and in this country, that a verbal lease is not wholly void; that it is not only sufficient to establish the relation of landlord and tenant, by showing that the holding is permissive, and not adverse, but that so far as the amount of rent is concerned, and the times when it shall become payable, it is absolutely binding upon the parties and will control. Browne on the Statute of Frauds, § 39 ; Taylor’s Landlord and Tenant, § 650 ; Currier v. Barker, 2 Gray, 226 ; Nicholson v. Munigle, 6 Allen, 215; Robinson v. Deering, 56 Maine, 357.
In this case the rent was payable monthly. The landlord by written notice ended the tenancy on the twenty-sixth day of the month. He can recover no rent for the twenty-six days.

Exceptions sustained.

Appleton, C. J., Baeeows, Danforth and Yiegin, JJ., concurred.